Case 1:20-cv-00708-CCC Document 35-4 Filed 07/10/20 Page 1 of 3




                 EXHIBIT 3
                                          Case 1:20-cv-00708-CCC Document 35-4 Filed 07/10/20 Page 2 of 3
                                                            Exhibit 3 to County Defendants' Motion to Dismiss




Column No. on EAC   Column Heading on EAC
Spreadsheet         Spreadsheet                 Survey Question                                                       Bucks            Chester            Delaware
                                                TOTAL number of registered and eligible voters: Do not include any
                                                persons under the age of 18 who may be registered under a “pre-
                    A1a Total Registered        registration” program or registered after the 2018 deadline for
E                   Voters                      registration.                                                                 457235             357307              403371
                                                TOTAL number of active voters: Fully eligible voters who have no
F                   A1b Total Active Voters     additional processing requirements to fulfill before voting.                  427491             324843              363320
                                                TOTAL number of inactive voters: Voters who remain eligible to
                                                vote but require address verification under the provisions of the
G                   A1c Total Inactive Voters National Voter Registration Act.                                                 29744              32464               40051
                                                TOTAL number of confirmation notices sent to registered voters:
                                                The total number of confirmation of registration notices sent to
                                                voters during the same two-year registration period used in
                                                question A3. Include both the notices sent because there was an
                                                indication that the registrant no longer resides in the jurisdiction
                                                and the notices sent because the voter has not voted or attempted
CH                  A8a - Notifications: Total to vote during the two-year period.                                             16537              15120               16134
                                                Received back from voters confirming registration: The total
                    A8b - Notifications:        number of notices returned that confirmed an individual was still
CI                  Received Confirming         eligible to vote in the jurisdiction.                                           2524               1371                1268
                                                Received back confirming registration should be invalidated: The
                                                total number of notices returned that confirmed an individual was
                    A8c - Notifications:        no longer eligible to vote in the jurisdiction or no longer wanted to
CJ                  Received Invalidating       be registered to vote.                                                          3699               2139                1603
                                                Returned back as undeliverable: The total number of notices
                    A8d - Notifications:        returned by the post office because the U.S. Postal Service could
CK                  Returned Undeliverable      not deliver the notice.                                                          335                621                 415
                                                Status unknown (neither received confirmation nor returned
                                                undeliverable): Any notice that was sent to a voter but was not
                    A8e - Notifications: Status received back confirming registration (A8b), confirming invalidation
CL                  Unknown                     (A8c), or returned as undeliverable (A8d).                                      9979              10989               12848




                                                                                Page 1 of 2
                                         Case 1:20-cv-00708-CCC Document 35-4 Filed 07/10/20 Page 3 of 3
                                                             Exhibit 3 to County Defendants' Motion to Dismiss




Column No. on EAC   Column Heading on EAC
Spreadsheet         Spreadsheet                  Survey Question                                                        Bucks           Chester            Delaware
                                                 For question A9a, report the total number of voters removed from
                                                 the voter registration rolls in your jurisdiction in the period
                                                 between the close of registration for the November 2016 general
                                                 election and the close of registration for the November 2018
                    A9a - Voters Removed:        general election. Note that this question asks for those ineligible to
CT                  Total                        vote, not those moved into an “inactive” status.                               13960              9516               12376
                    A9b - Voters Removed:
DU                  Moved                        Moved outside jurisdiction                                                      4131              4546                4552
                    A9c - Voters Removed:
CV                  Death                        Death                                                                           9189              4537                7453
                    A9d - Voters Removed:
CW                  Felony                       Disqualifying felony conviction                                                    0                 0                   0
                    A9e - Voters Removed: Fail   Failure to respond to notice sent and failure to vote in two most
CX                  to Respond                   recent federal elections                                                           8                 5                   4
                    A9f - Voters Removed:
                    Declared Mentally
CY                  Incompetent                  Declared mentally incompetent                                                      0                 0                   0
                    A9g - Voters Removed:        Voter request to be removed for reasons other than those listed
CZ                  Voter Request                above                                                                            302                  7                 0
                                                                                                                      INCLUDES          INCLUDES           INCLUDES
                                                                                                                      MULTIPLE FORMS    MULTIPLE FORMS     MULTIPLE
                                                                                                                      OF SELF           OF SELF            FORMS OF SELF
DA                  A9h_Other                    Other                                                                CANCELLATION      CANCELLATION       CANCELLATION
DB                  A9h                          Other                                                                            330                421              367




                                                                                 Page 2 of 2
